Citation Nr: 9926052	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to a combined disability evaluation in excess 
of 40 percent.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought.  
The veteran retired in February 1994 after more than 20 years 
of active service.

The veteran's claim for an initial evaluation in excess of 10 
percent for bursitis of the right elbow is addressed in the 
REMAND portion of the decision following the ORDER below.


FINDINGS OF FACT

1.  The veteran has level II hearing in the right ear and 
level I hearing in the left ear.

2.  Service connection is currently in effect for 
atherosclerotic coronary artery disease, status post 
angioplasty, currently evaluated as 30 percent disabling; 
residuals of traumatic left eye retinal detachment with 
status post scleral buckle repair, currently evaluated as 10 
percent disabling; bursitis of the right elbow, currently 
evaluated as 10 percent disabling; a left heel bone spur, 
currently evaluated as noncompensably disabling; and 
bilateral hearing loss, currently evaluated as noncompensably 
disabling.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.1-4.14, 4.85, Diagnostic Code 
6100 (1998); 64 Fed. Reg. 25202-25210 (1999).

2.  A combined rating of more than 40 percent is not 
warranted for the veteran's service-connected disabilities.  
38 C.F.R. § 4.25 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The veteran's claim for an increased evaluation for bilateral 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

An August 1994 rating decision granted service connection for 
bilateral hearing loss, but at a noncompensable rate.  The 
veteran sought an increased evaluation at the time of this 
current claim, received by the RO in January 1998.  As a 
result of this claim, the RO afforded the veteran a VA 
audiological examination in March 1998.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
50
60
LEFT
20
10
35
55
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone threshold was 40 decibels in the right 
ear and 36 decibels in the left ear.

The Board notes that in evaluating service connected hearing 
loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating a 
hearing loss disorder. This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the 1998 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criterion can 
be more favorable to the veteran's claim since the criteria 
are identical in this case.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  See Lendenmann v. Principi, supra.  
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination." See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  

In this claim, the veteran exhibits level II hearing in the 
right ear, and level I hearing in the left ear, applying the 
results of his March 1998 VA audiological examination to 
38 C.F.R. § 4.87, Tables VI and VII.  Such is evaluated as 
noncompensable for VA rating purposes.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998).

Accordingly, the Board concludes that a higher evaluation for 
the veteran's bilateral hearing loss is not warranted.  In 
reaching this decision, the Board has considered the complete 
history of the disability in question, as well as the current 
clinical manifestations and the effect that bilateral hearing 
loss may have on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2 (1998).  The nature of the original 
disability has been reviewed, and the functional impairment 
which can be attributed to the disability has been taken into 
account.  Nevertheless, the veteran's bilateral hearing loss 
is not impaired to a degree to warrant a higher, compensable 
evaluation under the Schedule for Rating Disabilities.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that the record does not 
reveal that the veteran's bilateral hearing loss has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Entitlement to a Combined Evaluation in Excess of 40 
Percent

The procedure for assigning a combined rating for multiple 
service-connected disabilities is specifically set forth in 
the regulations.  The regulations provide a table for use in 
determining such an overall rating.  That overall rating is 
calculated by combining, rather than adding, the evaluations 
assigned for multiple service-connected disabilities.  38 
C.F.R. § 4.25.  

An August 1998 rating decision reflects that the veteran has 
established service connection for atherosclerotic coronary 
artery disease, status post angioplasty, currently evaluated 
as 30 percent disabling; residuals of traumatic left eye 
retinal detachment with status post scleral buckle repair, 
currently evaluated as 10 percent disabling; bursitis of the 
right elbow, currently evaluated as 10 percent disabling; a 
left heel bone spur, currently evaluated as noncompensably 
disabling; and bilateral hearing loss, currently evaluated as 
noncompensably disabling. 

Computation using Table I of 38 C.F.R. § 4.25 results in a 
combined rating of 43 percent.  Further, 38 C.F.R. § 4.25 (a) 
states that a combined disability value is to be converted to 
the nearest number divisible by 10, and combined values 
ending in five (and above) are to be adjusted upward.  Thus, 
the currently assigned 40 percent combined rating, and no 
higher, is proper.  Under the circumstances of this claim, 
where the law is dispositive, the Board has no alternative 
but to deny the appellant's claim.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  However, should the veteran believe 
that any of his service-connected disabilities are more 
disabling than currently contemplated, the veteran is 
permitted to file a claim for increase at any time.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A combined rating greater than 40 percent is denied.

REMAND

The veteran stated in his VA Form 9 received by the RO in 
November 1998 that his right elbow was more disabling than 
the current 10 percent evaluation contemplated.  The Board 
can construe this as a notice of disagreement with the 
initial 10 percent evaluation assigned in August 1998.  
However, a statement of the case has not been issued, nor a 
substantive appeal received on this issue.  The failure to 
issue a statement of the case is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
See also 38 C.F.R. § 19.9(a) (1998) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. § 
19.26 (1998).  Further, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In order to ensure compliance with due process 
considerations, the veteran's claim for an increased 
evaluation for the veteran's service-connected right elbow 
disability is accordingly REMANDED for the following: 

The RO is requested to issue the veteran 
a statement of the case with respect to 
the claim for an initial evaluation in 
excess of 10 percent for bursitis of the 
right elbow.  The veteran is reminded 
that the jurisdiction of the Board is 
limited to those issues for which a 
timely notice of disagreement and 
substantive appeal have been received.

The purpose of this REMAND is to provide due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to be considered in connection with his current appeal.  No 
action is required until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

